Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/10/20. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The Information Disclosure Statement filed on 02/04/22 has been received and are being considered.  
Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18 are rejected under 35 U.S.C. §103 as being unpatentable over Kim (KR102009569B1) and further in view of Tominaga (US 20190324309 A1) and further in view of Lee (US 20180349762 A1).
Regarding claim 1, Kim discloses a synapse crossbar array device, comprising: a plurality of Indium-Gallium-Zinc-Oxide (IGZO) (see top of page 8, disclosing Indium, Gallium, ZO) thin film transistors (TFTs) (see top of page 8 disclosing film layers); and a plurality of IGZO resistive synapses (see fig 1a disclosing arrays), each IGZO resistive synapse comprising an IGZO resistive layer (120 resistive active layer), a first electrical contact electrically coupled to one of the plurality of IGZO TFTs and a second electrical contact (see top of page 12, disclosing upper and lower electrodes, 110, 130)electrically connected to one of a plurality of column connection lines (see fig 1a, disclosing parallel connection lines); wherein the first electrical contact and the second electrical contact are disposed on the IGZO resistive layer of the resistive synapse(see fig 1a disclosing 120 between 110/130, see also fig 1b), and each synapse has an established resistance value (see middle if page 8 disclosing resistance values for 120).
However, Kim does not explicitly disclose IGZO layer; but Kim does disclose IZO. However, Tominaga is directed towards touch panel devices and at least at para [0093] discloses IGZO device layers. Kim and Tominaga are in the same or similar fields of endeavor. It would have been obvious to combine Kim and Tominaga. Kim and Tominaga may be combined by forming the active layer of Im of IGZO, as taught by Tominaga. One having ordinary skill in the art would be motivated to combine Kim and Tominaga in order to form at transparent device, see para [0093]-[0095].
Further, Lee discloses that  the synapse 30a according to the various polarization voltages Vp of the ferroelectric films Ff1 to Ffn. For example, the polarization voltages Vp of the ferroelectric films Ff1 to Ffn may differ from each other. Thus, Lee discloses a factor preset of weights contributing to a neural network. Kim, Tominaga, and Lee are in the same or similar fields of endeavor. It would have been obvious to combine Kim, Tominaga, and Lee. Kim, Tominaga, and Lee may be combined by forming the device of Kim and Tominaga in accordance with Lee, One having ordinary skill in the art would be motivated to combine Kim and Tominaga in order to produce a neural network with synapses with differing weights (see para [0035]).
Regarding claim 2, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein different IGZO resistive synapses have the same resistivities with different dimensions (see fig 1a disclosing that the synapses/transistors are arranged in unique locations).
Regarding claim 3, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein different IGZO resistive synapses have the same dimensions with different resistivities (each unit is unique and has its own resistance) and are built as programmable resistive memories (see top of page 3, disclosing training memory).
Regarding claim 4, Kim and Tominaga disclose the synapse crossbar array device of claim 3, wherein the different resistivities of the different IGZO resistive synapses are obtained by applying on-chip local specific heating employing one or more voltage sweeps or voltage pulses (see top of page 5, disclosing voltage pulses).
Regarding claim 5, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein the IGZO resistive synapses have different dimensions and different resistivities, and are built as partially programmable resistive memories (see middle of page 8, disclosing “in a synaptic device, the size of the device can be reduced, and thus a highly integrated neuromorphic system”).
Regarding claim 6, Kim and Tominaga disclose the synapse crossbar array device of claim 5, wherein the different resistivities of the different IGZO synapses are obtained by applying on-chip local specific heating employing one or more voltage sweeps or voltage pulses (see fig 7b disclosing voltage sweeps).
Regarding claim 7, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein the plurality of column connection lines are arranged in parallel to each other and extended in a first direction (see fig 1a disclosing parallel arrangements).
Regarding claim 10, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein each IGZO resistive synapse is transparent to visible light (see top of page 8, disclosing transparent device).
Regarding claim 11, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein the device is integrated in a portable device display (see page 1, disclosing: flexible and wearable electronics are inspired by the scientific and commercial world because of their elasticity and folding characteristics, i.e. wearable intelligent systems that apply neuromimetic devices to flexible and wearable electronic).
Regarding claim 12, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein the first and second electrical contacts of each IGZO resistive synapse are made of at least one of Ti/Au, Al, Mo, indium tin oxide (ITO), aluminum zinc oxide (AZO), or any combination thereof (see top of page 8, disclosing ITO).
Regarding claim 13, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein each IGZO resistive synapse comprises a dielectric layer disposed between the IGZO layer and the substrate (see top of page 8 discloisng SOI, silicon on insulator, 122, 121).
Regarding claim 14, Kim and Tominaga disclose the synapse crossbar array device of claim 13, wherein the dielectric layer is made of at least one of Si02, A1203, AIN, or any combination thereof (see top of page 8 disclosing transparent oxide of aluminum).
Regarding claim 15, Kim and Tominaga disclose the synapse crossbar array device of claim 13, wherein each IGZO resistive synapse is coupled to an adjacent TFT through a substrate and a dielectric layer (see fig 1c, disclosing 122, 121).
Regarding claim 16, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein each IGZO resistive synapse is built as a programmable resistive memory (see middle of page 8 disclosing resistive memory).
Regarding claim 17, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein each IGZO resistive synapse is built as a partially programmable resistive memory(see middle of page 8 disclosing resistive memory).
Regarding claim 18, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein resistance values of the plurality resistive synapses are established based on desired patterns to be recognized by the device that incorporates the IGZO resistive synapse crossbar array (see bottom of page 3 and top of page 4 disclosing different designs).
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim, Tominaga and further in view of Yamazaki (US 20110084267 A1).
Regarding claim 8, Kim and Tominaga disclose the synapse crossbar array device of claim 1, but do not disclose wherein each of the plurality of TFTs comprises a gate contact connected to one of a plurality of row connection lines. However, Yamazaki is directed towards TFT devices and at least at fig 9b discloses  a gate contact connected to one of a plurality of row connection lines. Kim, Tominaga and Yamazaki are in the same or similar fields of endeavor. It would have been obvious to combine Kim with Yamazaki. Kim, Tominaga and Yamazaki may be combined by arranging the synapses of Kim in accordance with Yamazaki. One having ordinary skill in the art would be motivated to combine Yamazaki and Kim, Tominaga in order to create a display device, see para [0025].
Regarding claim 9, Kim and Yamazaki disclose the synapse crossbar array device of claim 8, wherein the plurality of the row connection lines are arranged in parallel to each other and extended in a second direction (see element 45 wiring line being arranged in perpendicular to 60).
Response to Arguments
Applicant asserts that the cited art do not disclose a factory preset weight. However, this office action now cites to Lee. Thus, applicant’s assertion is now moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/               Primary Examiner, Art Unit 2813